DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, “spaced along the body from each other” should read “spaced from each other along the body” or “separately positioned along the body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein the curved inner surface of the body comprises two concave semi-circular walls” in lines 1-2. The term concave is misleading and ambiguous as the position/direction from which the semi-circular walls are viewed (i.e. viewed radially inward or radially outward) is not claimed. When viewed radially inward the semi-circular wall has a concave surface and has a convex surface when viewed radially outward, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. From the 
Claim 4 is rejected as containing the same indefiniteness issues as above in base claim 3, from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisashi et al. (JPH1057295A).

    PNG
    media_image1.png
    369
    647
    media_image1.png
    Greyscale
Regarding claim 1, via Fig 2, 4-5, annotated Fig. 6, 7c, Hisashi teaches a dishwasher (2) comprising a dish basket 5 (rack) and  a V-shaped water guide pipe 14 (spray arm) [0008] with a nozzle body 71 (body of the spray arm) [0010], a base lower end 14a with an inlet opening (see annotated Fig. 7c to the right)  and V-shaped distal end portion 14b with water supply port 13a (outlet opening) [0008], separately positioned along the nozzle body 71 (Fig. 7 b), configured to receive wash water from curved inner surface) that narrows the flow path (flow channel) [0009], rotatable cleaning nozzle 7 (satellite arm) 
    PNG
    media_image2.png
    630
    756
    media_image2.png
    Greyscale
[0007][0010] coupled to spray arm at the water supply port 13a (Fig.5), the flow path is defined where wash water is directed from inlet port at 14a to water supply port 13a, wherein the flow path extends radially past the water supply port 13a (port aligned with P1), all the way to P2,  and back towards the inlet opening before entering the outlet opening and the satellite arm (see swirl flow path in annotated Fig. 6 to the right) [0012],

    PNG
    media_image3.png
    510
    745
    media_image3.png
    Greyscale
and around the same flow path is the drift plate/rectifying member 142 with a curved inner surface located in the fluid flow path, within the nozzle body 71 at an end of the V-shaped water guide pipe 14 (spray arm) past the water supply port 13a (outlet opening) (see annotated Fig. 7a to the right), the drift plate 142 (with curved inner surface) helps create a swirling fluid path that allows wash liquid to flow  back towards the inlet opening 14a (as depicted in annotated Fig. 7a to the right)[0012-0013], 
the flow path redirects wash water flowing from the inlet opening 14a to the outlet opening 13a (radially past the outlet opening as seen in annotated Fig. 7a and as detailed before) with an angle θ where 90° <θ<180° with respect to the initial direction,
fluid control member) which has a cone shape protruding upward on the bottom surface 143, located beneath outlet opening 13a, the axis of which coincides with the axis of satellite arm 7 (P1) [0009] and wash water, pivoted at the tip 14b of the V-shaped water guide pipe 14 by the action of the drift plate 142 of the nozzle axis 13, reaches the nozzle axis 13 becomes swirling and supplied under the cleaning nozzle 7 [0012] (aligns washing fluid from the inlet to the outlet opening).
 
Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art Hisashi neither teaches nor fairly suggests that the curved inner surface of the body comprises two concave semi-circular walls.
Claims 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art Hisashi neither teaches nor fairly suggests that the body further comprises a flow-directing element disposed between the inlet opening and the outlet opening, the flow-directing element dividing one of the one or more fluid supply channels into two fluid supply channels each located along opposing sides of flow-directing element to separate the washing fluid flowing through the spray arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711